The evidence authorized the verdict.
                        DECIDED JANUARY 22, 1943.
The officers entered the defendant's home. They found him sitting beside a bed. Before him on the bed were a number of lottery tickets. He was figuring concerning the tickets. He made an effort to conceal a lottery book beneath his jacket. *Page 758 
One of the officers testified: "We also found this book here, showing what different ones had owed and hadn't paid him, and he said he was running them by the week; they would pay him so much a week." The defendant's wife was present and stated in the presence of the defendant that both of them were engaged in the lottery game. The officers further testified that the lottery tickets and books which they seized were those used in the lottery game which was in operation at that time in Fulton County, Georgia.
The exceptions are based on the general grounds only. The above evidence amply sustains the verdict. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.